Citation Nr: 0000748	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  99-22 418	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  



FINDINGS OF FACT

1.  In an April 1991 decision, the Board denied increased 
ratings for a back disorder, an acquired psychiatric 
disability and a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

2.  The veteran retained his attorney in June 1991 and 
entered into an attorney fee agreement in April 1992 to 
appeal the April 1991 decision of the Board to the United 
States Court of Appeals for Veterans Claims (Court) and to 
represent the veteran before VA.  

3.  The veteran's appeal to the Court resulted in the grant 
of increased evaluations for the rating issues on appeal, in 
addition to the grant of TDIU.  

4.  The Board has never entered a final decision with respect 
to the matter of an earlier effective date for TDIU.  

5.  The issue of an earlier effective date for TDIU was not 
underlying the issues successfully appealed to the Court.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
April 24, 1992, attorney fee agreement by the VA from past-
due benefits for the period between July 10, 1986, and July 
11, 1983, for the grant of an earlier effective date for 
TDIU, have not been met.  38 U.S.C.A. § 5904 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The criteria and requirements for payment of attorney fees by 
the VA from past-due benefits are contained in 38 U.S.C.A. 
§ 5904 and 38 C.F.R. § 20.609.  In order to be able to charge 
a fee there must be:  (1) A final decision promulgated by the 
Board, (2) a notice of disagreement pertaining to that 
decision dated on or after November 18, 1988, and (3) the 
retention of counsel not later than one year after the date 
of the Board's decision.  The statute specifically provides 
that, "A fee may not be charged, allowed, or paid for 
services of agents and attorneys with respect to services 
provided before the date on which the Board of Veterans' 
Appeals first makes a final decision in the case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an agent or attorney is 
retained with respect to such case before the end of the one-
year period beginning on that date."  38 U.S.C.A. 
§ 5904(c)(1).  However, the statute also provides that: "The 
limitation in the preceding sentence does not apply to 
service provided with respect to proceedings before a 
court."

In the case of In re Fee Agreement of Mason, 13 Vet. App. 79 
(1999), the Court noted that 38 U.S.C.A. § 5904(d) authorizes 
the Secretary to pay directly to an attorney 20 percent of 
the total amount of any past-due benefits awarded to a 
veteran on the basis of the claim where the veteran and the 
attorney entered into a qualifying fee agreement for 
representation before the Court.  "A qualifying fee 
agreement must specify that the total fee payable under the 
agreement (1) may not exceed 20% of past-due benefits, (2) is 
contingent on a favorable resolution of the matter, and (3) 
will be paid directly to the attorney by the Secretary from 
the past-due benefits awarded on the basis of the underlying 
claim.  See 38 U.S.C. § 5904(d)(1), (2)."  In re Fee 
Agreement of Mason, 13 Vet. App. at 85.  The Court concluded 
that, "where an attorney successfully represents a VA 
claimant before this Court and has filed a qualifying 
attorney-client fee agreement which directs payment by the 
Secretary from an award of past-due benefits awarded on the 
basis of the claim filed with VA, the Secretary is obligated 
to pay directly to the attorney 20% of the past-due benefits 
awarded on the basis of the claim or application for benefits 
underlying the issues successfully appealed to this Court."  
In re Fee Agreement of Mason, 13 Vet. App. at 86, (emphasis 
in original).  In other words, the limitations in section 
5904(c)(1) do not apply.

In this case, the Board first entered a final decision with 
respect to the matter of entitlement to increased evaluations 
for a psychiatric disorder, a back disorder and TDIU in April 
1991.  The veteran and his attorney entered into an attorney 
fee agreement in April 1992 and, as noted in a July 1994 
Board decision concerning attorney fees, representation of 
the veteran by the attorney was actually begun in June 1991.  
The attorney and the veteran appealed the Board's 1991 
decision to the Court.  In May 1993, the Court issued a 
Memorandum Decision reversing the Board decision and 
returning the case to the Board.  The Court ordered the Board 
to: (1) assign an increased rating of 60 percent for the 
appellant's service-connected back disability; (2) assign the 
appropriate rating for anxiety disorder (not less than 50 
percent); and (3) grant TDIU.  The Court added that upon 
award of TDIU, the Board should establish an effective date 
in accordance with applicable laws and regulations.  

In August 1993, the Board issued a decision assigning a 70 
percent evaluation for anxiety reaction with dysthymic 
disorder and instructing the RO to assign the 60 percent 
rating for the back disorder and to assign the TDIU.  Citing 
due process reasons, the Board referred the issue of 
effective dated back to the RO for appropriate action in 
accordance with applicable laws and regulations.  A rating 
decision dated in November 1993 effectuated the Board's 
decision and assigned a 70 percent for anxiety reaction and a 
60 percent for the low back disorder, and TDIU, each 
effective from June 1987.  This decision resulted in past-due 
benefits being payable to the veteran, and in a July 1994 
decision, the Board allowed an award of attorney fees from 
past due benefits based on the period from June 8, 1987, to 
November 8, 1993.  Administrative records show that the 
veteran's attorney was paid $9,673.20, which was 20 percent 
of the veteran's total past-due benefits award of $38,692.80.  

In March 1994, the veteran filed a Notice of Disagreement 
with the effective date of the award of benefits for the 
rating claims and the TDIU.  The veteran explained that he 
sought an effective date of 1970.  The veteran also stated 
that his attorney no longer represented him.  In a January 
1995 rating decision, the veteran was awarded an effective 
date of July 10, 1986, for the two rating issues as well as 
the TDIU.  In April 1995, the attorney was advised of the 
award, but responded in a timely fashion that he had no 
attorney fee interest in any past due benefits arising from 
that award and that he no longer represented the veteran.  

The veteran continued to appeal the effective date of the 
rating claims as well as the TDIU.  In September 1995, the 
veteran's attorney submitted a VA Form 22a, Appointment of 
Attorney as Claimant's Representative, accompanied by a 
letter stating that his office was in fact again representing 
the veteran in his claim for VA benefits.  In a letter to the 
attorney dated in October 1995, the RO observed that the 
veteran currently had a claim for earlier effective date of 
his 'service-connected rating' pending which was currently 
being held at the RO prior to Board review.  

In October 1996, the Board issued a decision remanding the 
claims for earlier effective date for the back disorder, 
anxiety reaction and TDIU.  Following additional development, 
the case was returned to the Board, and, in August 1999, the 
Board issued a decision granting an effective date of July 
11, 1983, for TDIU, but denying an earlier effective date for 
either rating issue.  

In September 1999, the RO effectuated the Board's August 1999 
decision.  In October 1999, the RO issued a letter to the 
veteran and his attorney indicating that past-due benefits 
were payable in the amount of $28,758.00, based on the grant 
of the earlier effective date for the TDIU, and that 20 
percent of that amount, $5,751.60, was being withheld as the 
maximum attorney fee payable.

Based on this evidence and sequence of events, and, despite 
the veteran's successful appeal to the Court of the actual 
TDIU issue, the Board concludes, for the following reasons, 
that the requirements for payment of attorney fees from past-
due benefits for the award of an earlier effective date for 
the TDIU have not been met.  

It is uncontroverted that there has been no final Board 
decision with respect to the issue of an earlier effective 
date for TDIU.  Neither the 1991 nor the 1996 Board 
constituted a final decision by the Board denying the issue 
of effective date for TDIU, the issue which is the basis for 
the currently withheld past-due benefits.  However, the Board 
must address whether the issue of an effective date for TDIU 
was, as set forth in Mason, underlying the issues 
successfully appealed to the Court.  See In re Fee Agreement 
of Mason, 13 Vet. App. at 85.  In such a case, the 
limitations in section 5904(c)(1) do not apply and the 
Secretary is obligated to pay directly to the attorney 20% of 
the past-due benefits awarded regardless of whether there had 
been a previous Board denial.  

In this case, the Board finds that the issue of the effective 
date of the TDIU was not underlying the issues successfully 
appealed to the Court.  The issue of TDIU was indeed the 
subject of the 1991 Board denial and the Court did make 
reference to the assignment of an effective date for the 
TDIU.  However, the Board is persuaded by its review of the 
record that the claims are separate and should be treated as 
such.  In this regard, the veteran's Notice of Disagreement 
dated in 1989 was with the issue of the grant of TDIU and 
increased ratings.  There is no reference to the effective 
date sought.  The Federal Circuit Court has unequivocally set 
forth, and the Court has thereafter held, that service 
connection, rating issues and effective date issues are 
separate, and that effective date issues are downstream in 
relation to the other issues.  See Grantham v. Brown, 114 F 
3d 1156, 1158 (Fed. Cir. 1997), Holland v. Gober, 10 Vet. 
App. 433 (1997).  

Although the Court made reference to the effective date of a 
TDIU in its 1993 Memorandum Decision, assignment of effective 
date was not an issue in the Board decision in 1991.  The 
Board determines that although the issue of TDIU and the 
effective date of the award are related in obvious ways, they 
are separate in that one is downstream from the other.  
Ultimately, the Board concludes that the effective date is 
not underlying the issue of TDIU.  While the Board recognizes 
that equating the concepts of downstream issues and 
underlying issues would be an oversimplification and an 
inaccuracy, it finds little support to conclude that the 
effective date issue is underlying the grant of TDIU in this 
instance.  

Accordingly, the Board concludes that attorney fees from 
past-due benefits are not payable for the period between July 
10, 1986, and July 11, 1983, for the grant of an earlier 
effective date for TDIU.  


ORDER

Attorney fees from past-due benefits for the period from July 
10, 1986, to July 11, 1983, for the grant of an earlier 
effective date for TDIU may not be awarded by the VA pursuant 
to the April 24, 1992, attorney fee agreement.  



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


